Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-12, and 14-24 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Rosenthal Reg. # 36658.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please make the following changes to claims 1, 12 and 22:
	1. (Previously Presented) A method for multi-layer traffic steering for enabling

	receiving, at the central controller of the SDN, at least one service chaining rule defining at least one value-added service (VAS) to assign to an incoming traffic flow addressed to a destination server:
	analyzing, by the central controller of the SDN, each of the at least one received
service chaining rule to determine if an application-layer steering is required;
	wherein analyzing each of the at least one received service chaining rule further comprises:
	determining that the at least one received service chaining rule requires an application-layer analysis when the at least one service chaining rule contains at least one application-layer parameter that has a value that is not known a-priori;
	generating, by the central controller of the SDN, at least one application-layer
steering rule, upon determining that an application-layer steering is required;
	generating, by the central controller of the SDN, at least one network-layer
steering rule, upon determining that an application-layer steering is not required; and
	programming, by the central controller of the SDN, a multi-layer steering fabric
with the generated at least one of network-layer steering rule and application-layer
steering rule;
	wherein routing decisions for traffic in the network are made by the central
controller so that the central controller implements the control path of the SDN.
	



	
	3. (Original) The method of claim 1, wherein the multi-layer steering fabric includes an array of application delivery controllers (ADCs) configured to perform application-layer (L7) analysis and a plurality of SDN-based network elements.
	4. (Original) The method of claim 3, wherein generating the at least one application-layer steering rule further comprises:
	receiving, from the array of ADCs, application-layer analysis results;
	determining at least one VAS server to direct incoming traffic based on the application-layer analysis results; and
	generating the at least one application-layer steering rule by defining a steering action to steer an incoming packet based on at least one application-layer parameter designated in the packet.
	5. (Original) The method of claim 4, wherein programming the multi-layer
steering fabric further comprises:
	programming the array of ADCs with the least one application-layer steering rule, thereby steering of incoming traffic to the VAS server is performed at an application- layer.
	6. (Original) The method of claim 3, wherein generating the at least one network-layer steering rule further comprises:

	generating the at least one network-layer steering rule by defining a steering action to steer an incoming packet based on at least one network-layer parameter designated in the packet.
	7. (Original) The method of claim 6, wherein programming the multi-layer steering fabric further comprises: 
	programming the plurality of the SDN-based network elements with the least one network-layer steering rule, thereby steering of incoming traffic to the VAS server is performed at an Ethernet layer through a network-layer.
	8. (Original) The method of claim 6, wherein the at least one network parameter is any one of: a source IP, a destination IP address, a port number, and a layer-4 protocol type.
	9. (Previously Presented) The method of claim 1, wherein the receiving is performed prior to receipt of any traffic by the SDN for the traffic flow.
	10. (Original) The method of claim 1, wherein the VAS is any one of: a virus scan, a spam filtering, a cyber-attack mitigation, quality of service (QoS), quality of experience (QoE), a parental control, an access control, traffic optimization, an analytic service, content filtering, and content caching.
	11. (Original) A non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method according to claim 1.

	a processing unit; and
	a memory, the memory containing instructions that, when executed by the processing unit, configure the system to:
	receive, at a central controller of the SDN, at least one service chaining rule defining at least one value-added service (VAS) to assign to an incoming traffic flow addressed to a destination server;
	determine that the at least one received service chaining rule requires an application-layer analysis when the at least one service chaining rule contains at least one application-layer parameter that has a value that is not known a-priori.
	analyze, by the central controller of the SDN, each of the at least one received service chaining rule to determine if an application-layer steering is required:
	generate, by the central controller of the SDN, at least one application-layer steering rule, upon determining that an application-layer steering is required;
	generate, by the central controller of the SDN, at least one network-layer steering rule, upon determining that an application-layer steering is not required; and
	program, by the central controller of the SDN, a multi-layer steering fabric with the generated at least one of network-layer steering rule and application-layer steering rule;
	wherein routing decisions for traffic in the network are made by the central controller so that the central controller implements the control path of the SDN.	


	
	14. (Original) The system of claim 12, wherein the multi-layer steering fabric includes an array of application delivery controllers (ADCs) configured to perform application-layer (L7) analysis and a plurality of SDN-based network elements.
	15. (Original) The system of claim 13, wherein the system is further configured to: 
	receive, from the array of ADCs, application-layer analysis results;
	determine at least one VAS server to direct incoming traffic based on the application-layer analysis results; and
	generate the at least one application-layer steering rule by defining a steering action to steer an incoming packet based on at least one application-layer parameter designated in the packet.
	16. (Original) The system of claim 14, wherein the system is further configured to: program the array of ADCs with the least one application-layer steering rule, thereby steering of incoming traffic to the VAS server is performed at an application-layer.
	17. (Original) The system of claim 14, wherein the system is further configured to: determine at least one VAS server to direct incoming traffic based on the analysis of the service chaining rule; and 

	18. (Original) The system of claim 17, wherein the system is further configured to: program the plurality of the SDN-based network elements with the least one network-layer steering rule, thereby steering of incoming traffic to the VAS server is performed at an Ethernet layer through a network-layer.
	19. (Original) The system of claim 17, wherein the at least one network parameter is any one of: a source IP, a destination IP address, a port number, and a layer-4 protocol type.
	20. (Previously Presented) The system of claim 12, wherein the at least one service chaining rule is received prior to receipt of any traffic by the SDN for the traffic flow.
	21. (Original) The system of claim 12, wherein the VAS is any one of: a virus scan, a spam filtering, a cyber-attack mitigation, quality of service (QoS), quality of experience (QoE), a parental control, an access control, traffic optimization, an analytic service, content filtering, and content caching.
	22. (Previously Presented) A multi-layer steering fabric connected in a software defined network (SDN), comprising: 
	circuitry forming an array of individual application delivery controllers (ADCs) that
	determine that at least one received service chaining rule requires an application-layer analysis when the at least one service chaining rule contains at least one application-layer parameter that has a value that is not known a-priori;

	a plurality of SDN-based network elements, wherein each of the plurality of SDN-based network elements is programmable to perform network-layer steering rules.
	23. (Original) The multi-layer steering fabric of claim 22, wherein a network-layer steering rule defines a steering action to steer an incoming packet based on at least one network-layer parameter designated in the incoming packet, and wherein an application-layer steering rule defines a steering action to steer an incoming packet based on at least one application-layer parameter designated in the packet.

	24. (Original) The multi-layer steering fabric of claim 22, wherein the array of ADCs and the plurality of SDN-based network elements are programmable by the central controller. 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- S. Agarwal, M. Kodialam and T. V. Lakshman, "Traffic engineering in software defined networks," 2013 Proceedings IEEE INFOCOM, 2013, pp. 2211-2219 (Year: 2013).
- Bi, C., Luo, X., Ye, T., & Jin, Y. (2013). On precision and scalability of elephant flow detection in data center with SDN (Year: 2013).
- M. Caria, A. Jukan and M. Hoffmann, "A performance study of network migration to SDN-enabled Traffic Engineering," 2013 IEEE Global Communications Conference (GLOBECOM), 2013, pp. 1391-1396 (Year: 2013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/15/2021